DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 9, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (US 2015/0000912 A1) (“Choudhary” herein- provided by applicant)
and further in view of  Cairns (US 2018/0291720 )("Cairns" herein - provided by applicant).

Claim 1
Choudhary discloses a treatment fluid for use in stimulating sandstone formations, the treatment fluid comprising:
	a stimulation fluid, the stimulation fluid comprising a hydrofluoric acid generating precursor  [0122] and an oxidizing agent, [0187] where one or both of the hydrofluoric acid generating precursor and the oxidizing agent comprise a degradable encapsulation;
	ammonium-based salt; and
	a nitrite containing compound; where the ammonium-based salt and the nitrite containing compound are operable to react and generate heat and nitrogen gas [0134-0137 ]  
Choudhary however does not explicitly disclose the hydrofluoric acid generating precursor and the oxidizing agent react are operable to react to form hydrofluoric acid. 
	Cairns teaches the above limitation (See paragraphs 0034, 0026, 0028, & 0029 →Cairns teaches this limitation in that in other embodiments where the intended application is the stimulation of a sandstone formation, it may be desirable to generate an acid other than HCI in situ, and or in addition to for instance by selecting as the ammonium salt one or more of ammonium fluoride and ammonium chloride. The oxidizing agent comprises an agent selected from the group consisting of a peroxide, a persulfate salt, a permanganate salt, a bromate salt, a perbromate salt, a chlorate salt, a perchlorate salt, a iodate salt, a periodate salt, and mixtures thereof. In certain embodiments, an oxidizing agent is a bromate salt, for instance an alkali bromate salt. an oxidizing agent comprises a bromate salt such as sodium bromate and is present in an aqueous fluid at a concentration in a range of 0.001 M to 2.4 M. In some embodiments, an oxidizing agent is provided in an encapsulated form, for instance to delay its release) for the purpose of generating an acid in situ [0034]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Choudhary, as taught by Cairns, in order to generate acid in situ that would dissolve the silica/silicates contained in the sandstone. 

Claim 2
Choudhary discloses the treatment fluid of claim 1, where the hydrofluoric acid generating precursor [0122]  
 	the oxidizing agent  [0187]
 the nitrite containing compound comprises a nitrite salt, and
 the ammonium- based salt comprises one or more of ammonium hydroxide, ammonium chloride, ammonium bromide, ammonium nitrate, ammonium nitrite, ammonium sulfate, and ammonium carbonate. [0135-0138]
Choudhary however does not disclose the hydrofluoric acid generating precursor comprises NH4F, NHaHF2, or both NH4F and NH4HF2 and the oxidizing comprises sodium bromate.  (Same as Claim 1) 

Claim 3
Choudhary teaches the treatment fluid of claim 2, where the oxidizing agent comprises sodium bromate. (Same as Claims 1 and 2)

Claim 4
Choudhary discloses the treatment fluid of claim 2, where the nitrite containing compound comprises NaNO2. [0135]

Claim 5
Choudhary discloses the treatment fluid of claim 2, where the ammonium containing compound comprises NH4Cl. [0134]

Claim 6
Choudhary teaches the treatment fluid of claim 2, where the hydrofluoric acid generating precursor comprises NH4F. (Same as Claims 1 and 2)

Claim 7
Choudhary teaches the treatment fluid of claim 2, wherein the nitrite containing compound comprises NaNO2, and the ammonium containing compound comprises NH4Cl. [0135-0-0138]  Choudhary teaches, where the hydrofluoric acid generating precursor comprises NH4F, the oxidizer comprises sodium bromate, (Same as Claims 1 and 2)

Claim 8
Choudhary discloses the treatment fluid of claim 1.  Choudhary however does not explicitly disclose, where the oxidizing agent comprises an agent selected from the group consisting of a peroxide, a persulfate salt, a permanganate salt, a bromate salt, a perbromate salt, a chlorate salt, a chlorite salt, a perchlorate salt, a hypochlorite salt, an iodate salt, a periodate salt, and mixtures thereof. (Same as Claim 1)

Claim 9
Choudhary discloses the treatment fluid of claim 1, where at least one of the ammonium-based salt and the nitrite containing compound are encapsulated with a degradable coating such that reaction between the ammonium containing compound and the nitrite containing compound is delayed. [0143; 0145-0150]

Claim 10
Choudhary discloses the method of claim 9, where at least 30 percent by weight of one or more of the ammonium containing compound and the nitrite containing compound are encapsulated.(i.e. 100 % encapsulated ammonium compound) [0143]

Claim 11
Choudhary teaches the treatment fluid of claims 2, where the treatment fluid additionally comprises ammonium bifluoride. (Same as Claims 1 and 2)

Claim 12
Choudhary however does not explicitly disclose the treatment fluid of claim 1, where the oxidizing agent is present in the stimulation fluid at a concentration in the range of 1.0 M to 4.0 M. (Same as Claim 1)

Claim 13
Choudhary discloses the treatment fluid of claim 9, where the degradable coating comprises a hydrated polymer. [0145]

Claim 14
Choudhary discloses the treatment fluid of claim 13, where the hydrated polymer comprises guar, chitosan, or polyvinyl alcohol. [0145; 0148-0149]

Claim 15
Choudhary discloses the treatment fluid of claim 9, where the degradable coating comprises carboxymethyl cellulose. [0153]

Claim 16
Choudhary discloses the treatment fluid of claim 9, where the degradable coating comprises xanthan. [0153]

Claims 17-20
Choudhary however does not explicitly disclose the treatment fluid of claim 1, where the degradable encapsulation comprises carboxymethyl cellulose, xanthan, hydrated polymer comprises guar, chitosan, or polyvinyl alcohol.
	Choudhary and Cairns combination teach the above limitation (See Cairns on ¶0029 that an oxidizing agent is provided in an encapsulated form, for instance to delay its release. Encapsulated oxidizing agents are commercially available and are known to those of ordinary skill in the art. Choudhary teaches that ¶ [0166-0167] for embedding a reactant in a solid matrix, the embedding material is preferably a polymeric material. More particularly, the polymeric material preferably comprises a biopolymeric material or a derivative of a biopolymeric material. More preferably, the biopolymeric material is selected from the group consisted of hydroxyl alkyl cellulose, xanthan, diutan, guar 
	Therefore, it would have been obvious to a person of ordinary skill in the art and it well known in the art to have the degradable encapsulant material as taught by Cairns, in order to delay oxidizers release.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan et al. (US 2004/0177960 A1) Propped Fracture with High Effective Surface Area teaches propped fractures in formations from which fluids are produced are described that have wormholes extending out into the formations from the faces of the fractures at locations distant from boreholes, Ladva et al. (US 2013/0261032 A1) ADDITIVE FOR SUBTERRANEAN TREATMENT teaches A method of treating a subterranean formation by forming a treatment fluid that contains at least a non-surface active substituted ammonium containing aminoacid derivative, and Abad et al. (US 2015/0376999 A1) DOWNHOLE POLYMER FOAM APPLICATIONS teaches A method of treating a subterranean formation penetrated by a wellbore by contacting an energized fluid with the subterranean formation; and reducing a partial pressure of the energized fluid by an amount sufficient to form polymeric foam structure within the subterranean formation.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/28/2021